 


109 HR 2425 IH: Southern Nevada Limited Transition Area Act
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2425 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Gibbons (for himself, Mr. Porter, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to convey to the City of Henderson, Nevada, certain Federal land located in the City, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Southern Nevada Limited Transition Area Act. 
2.DefinitionsIn this Act: 
(1)CityThe term City means the City of Henderson, Nevada. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)Special AccountThe term Special Account means the special account established under section 4(e)(1)(C) of the Southern Nevada Public Land Management Act of 1998 (112 Stat. 2345). 
(4)StateThe term State means the State of Nevada. 
(5)Transition AreaThe term Transition Area means the approximately 547 acres of Federal land located in Henderson, Nevada, and identified as Limited Transition Area on the map entitled Southern Nevada Limited Transition Area Act and dated November 16, 2004. 
3.Southern Nevada limited Transition Area 
(a)ConveyanceNotwithstanding the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), on request of the City, the Secretary shall, without consideration and subject to all valid existing rights, convey to the City all right, title, and interest of the United States in and to the Transition Area. 
(b)Use of land for nonresidential development 
(1)In generalAfter the conveyance to the City under subsection (a), the City may sell any portion or portions of the Transition Area for purposes of nonresidential development. 
(2)Method of saleThe sale of land under paragraph (1) shall be— 
(A)through a competitive bidding process; and 
(B)for not less than fair market value. 
(3)Compliance with charterExcept as provided in paragraphs (2) and (4), the City may sell parcels within the Transition Area only in accordance with the procedures for conveyances established in the City Charter. 
(4)Disposition of proceedsOf the gross proceeds from the sale of land under paragraph (1), the City shall— 
(A)deposit 85 percent in the Special Account; 
(B)retain 10 percent as compensation for the costs incurred by the City— 
(i)in carrying out land sales under paragraph (1); and 
(ii)for the provision of public infrastructure to serve the Transition Area, including planning, engineering, surveying, and subdividing the Transition Area for nonresidential development; and 
(C)pay 5 percent to the State for use in the general education program of the State. 
(c)Use of land for recreation or other public purposesThe City may elect to retain parcels in the Transition Area for public recreation or other public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by providing to the Secretary written notice of the election. 
(d)Noise compatibility requirementsThe City shall— 
(1)plan and manage the Transition Area in accordance with section 47504 of title 49, United States Code (relating to airport noise compatibility planning), and regulations promulgated in accordance with that section; and 
(2)agree that if any land in the Transition Area is sold, leased, or otherwise conveyed by the City, the sale, lease, or conveyance shall contain a limitation to require uses compatible with that airport noise compatibility planning. 
(e)Reversion 
(1)In generalIf any parcel of land in the Transition Area is not conveyed for nonresidential development under this Act or reserved for recreation or other public purposes under subsection (c) within 20 years after the date of the enactment of this Act, the parcel of land shall, if determined to be appropriate by the Secretary, revert to the United States. 
(2)Inconsistent useIf the City uses any parcel of land within the Transition Area in a manner that is inconsistent with the uses specified in this section— 
(A)at the election of the Secretary, the parcel shall revert to the United States; or 
(B)if the Secretary does not make an election under paragraph (1), the City shall sell the parcel of land in accordance with subsection (b)(2). 
 
